 



Exhibit 10.1
(LEHMAN BROTHERS LOGO) [f31393f3139301.gif]
Convertible Note Hedge Transaction

     
Date:
  June 18, 2007

   
To:
  VeriFone Holdings, Inc.
    
  2099 Gateway Place, Suite 600
    
  San Jose, CA 95110
    
  Attention: Barry Zwarenstein, Executive Vice President and Chief Financial
Officer
    
   
From:
  Lehman Brothers Inc., acting as Agent
    
  Lehman Brothers OTC Derivatives Inc., acting as Principal
    
  Andrew Yare — Transaction Management Group
    
  Facsimile: 646-885-9546 (United States of America)
    
  Telephone: 212-526-9986
    
   
Ref. Numbers:
  Global Deal ID: 3000787

Dear Sir or Madam:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the above-referenced transaction (the “Transaction”) entered
into between Lehman Brothers OTC Derivatives Inc. (“Party A”) and VeriFone
Holdings, Inc. (“Party B”) on the Trade Date specified below. This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation is sent on behalf of both Party A and Lehman
Brothers Inc. (“LBI”). Lehman Brothers OTC Derivatives Inc. is not a member of
the Securities Investor Protection Corporation.
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation supplements, forms part of, and is subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule except for the elections set forth herein) on the Trade Date specified
below. In the event of any inconsistency between the provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction. For the avoidance of doubt, the Transaction shall be the only
transaction subject to and governed by the Agreement.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and, together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to (i) “Swap Transaction” for purposes
of the Swap Definitions and (ii) Share Option Transaction for purposes of the
Equity Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern.
Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated on or about June 22, 2007 between Party B and U.S. Bank
National Association, as trustee (as may be amended or supplemented from time to
time, but only if such amendment or supplement is consented to by Party A in
writing, the “Indenture”) relating to USD 275 million principal amount of 1.375%
Senior Convertible Notes due 2012 (the “Convertible Notes”) issued by Party B.
In the event of any inconsistency between either set of Definitions and this
Confirmation, or between the Indenture and this Confirmation, this Confirmation
will govern. The parties further acknowledge that references herein to sections
of the Indenture are based on the draft of the
Lehman Brothers
745 SEVENTH AVENUE,
NEW YORK NY 10019

1



--------------------------------------------------------------------------------



 



Indenture most recently reviewed by the parties at the time of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties. For
the avoidance of doubt, (i) the Indenture may be amended or supplemented without
the consent of Party A and (ii) references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
General Terms:
   
    
   
   Agent:
  LBI is acting as agent on behalf of Party A and Party B for the Transaction.
LBI has no obligations, by guarantee, endorsement or otherwise, with respect to
the performance of the Transaction by either party.
    
   
   Trade Date:
  June 18, 2007
    
   
   Effective Date:
  June 22, 2007
    
   
   Option Style:
  Modified American, as described under “Procedures for Exercise” below.
    
   
   Option Type:
  Call
    
   
   Seller:
  Party A
    
   
   Buyer:
  Party B
    
   
   Shares:
  The common stock of Party B, par value USD 0.01 per share (Ticker Symbol:
PAY).
    
   
   Number of Options:
  The number of Convertible Notes in denominations of USD 1,000 principal amount
issued by Party B on the closing date of initial issuance of the Convertible
Notes multiplied by the Applicable Percentage; provided that the Number of
Options shall be automatically increased as of the date of exercise (the
“Greenshoe Exercise”) by LBI and J.P. Morgan Securities Inc., as the Initial
Purchasers (as defined in the Purchase Agreement), of their option pursuant to
Section 3(a) of the Purchase Agreement dated as of June 18, 2007 between Party
B, LBI and J.P. Morgan Securities Inc., as the Initial Purchasers thereto (the
“Purchase Agreement”) by the number of Convertible Notes in denominations of USD
1,000 principal amount issued pursuant to such exercise (such Convertible Notes,
the “Additional Convertible Notes”) multiplied by the Applicable Percentage (the
“Additional Options”). Such increase in the Number of Options shall be on
substantially identical terms, including pricing, as initially set forth in this
Confirmation.
    
   
   Option Entitlement:
  As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture), but without regard to any adjustments to the
“Conversion Rate” pursuant to Sections 10.04(b) and 10.05(i) of the Indenture
and assuming that Party B did not make the election set forth in Section 10.12
of the Indenture in

Global Deal ID: 3000787

2



--------------------------------------------------------------------------------



 



     
    
  respect of a “Public Acquirer Change of Control” thereunder.
    
   
   Number of Shares:
  The product of the Number of Options and the Option Entitlement.
    
   
   Applicable Percentage:
  50%
    
   
   Strike Price:
  As of any date, USD 1,000 divided by the Option Entitlement.
    
   
   Premium:
  USD 34,885,000 (Premium Per Option USD 253.71); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Additional Options and the Premium Per Option shall be paid on the Additional
Premium Payment Date.
    
   
   Premium Payment Date:
  The Effective Date.
    
   
   Additional Premium Payment Date:
  The closing date for the purchase and sale of Additional Convertible Notes.
    
   
   Exchange:
  New York Stock Exchange
    
   
   Related Exchange(s):
  All Exchanges
    
   
Procedures for Exercise:
   
    
   
   Exercise Date:
  Each Conversion Date.
    
   
   Expiration Time:
  The Valuation Time
    
   
   Expiration Date:
  The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the Scheduled Trading Day immediately preceding the
Maturity Date (as such term is defined in the Indenture).
    
   
   Conversion Date:
  Each “Conversion Date” as defined in the Indenture.
    
   
   Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 principal amount submitted for
conversion on such Conversion Date in accordance with the terms of the Indenture
shall be exercised by Party B, subject to “Notice of Exercise” below.
    
   
   Automatic Exercise:
  Applicable.
    
   
   Multiple Exercise:
  Applicable.
    
   
   Minimum Number of Options:
  One.
    
   
   Maximum Number of Options:
  Number of Options.
    
   
   Scheduled Trading Day:
  As defined in the Indenture.
    
   
   Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options on any Exercise Date, Party B must notify Party A (in
writing, which can be by e-mail or facsimile) before 5:00 PM New York City time
at least one Scheduled Trading Day prior to the first Scheduled Trading Day of
the applicable “Conversion Period” (as defined in the Indenture) for the
Convertible Notes being converted on that Exercise Date (the “Notice Deadline”)
of (i) the number of Options being exercised on

Global Deal ID: 3000787

3



--------------------------------------------------------------------------------



 



     
    
  that Exercise Date and (ii) the scheduled commencement date of the Conversion
Period and settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date; provided,
however, that with respect to Convertible Notes converted during the period
beginning on, and including, the 25th Scheduled Trading Day prior to the
Maturity Date (as such term is defined in the Indenture) and ending on the
Scheduled Trading Day immediately preceding the Maturity Date (the “Final
Conversion Period”), the Notice Deadline shall be 5:00 PM New York City time on
the Scheduled Trading Day immediately preceding the Maturity Date. For the
avoidance of doubt, if Party B fails to give such notice when due in respect of
any exercise of Options hereunder, Party A’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that, notwithstanding the
foregoing, such notice (and the related automatic exercise of Options) shall be
effective if given after the relevant Notice Deadline but prior to 5:00 PM New
York City time, on the fifth Exchange Business Day of the relevant Conversion
Period, in which event the Calculation Agent shall have the right to adjust the
Delivery Obligation (as defined below) as appropriate to reflect the additional
actual out-of-pocket costs (including, but not limited to, losses actually
incurred as a result of hedging mismatches and actual market losses) and
reasonable out-of-pocket expenses actually incurred by Party A or any of its
affiliates in connection with its hedging activities (including the unwinding of
any hedge position) as a result of its not having received such notice prior to
the applicable Notice Deadline; provided further that the adjusted Delivery
Obligation described in the preceding proviso can never be less than zero and
can never require any payment by Party B.
    
   
    
  For the purposes of this Confirmation, (1) Party B has authorized U.S Bank
National Association or any successor trustee appointed under the Indenture (as
notified in writing by Party B to Party A) (an “Authorized Person”) to deliver
any Notice of Exercise hereunder on its behalf, and such Notice of Exercise will
be valid as if delivered by Party B and (2) for the avoidance of doubt, Party B
(or an Authorized Person on its behalf) may, by written notice given in the
manner required for a Notice of Exercise, modify or revoke any Notice of
Exercise previously delivered hereunder at any time prior to the Notice Deadline
applicable to such Notice of Exercise.
    
   
Party A’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purposes of Notice:
  Lehman Brothers Inc., acting as Agent
Lehman Brothers OTC Derivatives Inc., acting as Principal
745 Seventh Avenue
New York, NY 10019
Andrew Yare — Transaction Management Group
Facsimile: 646-885-9546 (United States of America)
Telephone: 212-526-9986
E-mail: To be provided by Party A
Settlement Terms:
   

Global Deal ID: 3000787

4



--------------------------------------------------------------------------------



 



     
   Delivery Obligation:
  In respect of an Exercise Date occurring on a Conversion Date, Party A will
deliver to Party B on the related Settlement Date a number of Shares equal to
the product of the Applicable Percentage and the aggregate number of Shares, if
any (and cash in lieu of fractional Shares, if any) that Party B is obligated to
deliver to the holder(s) of the Convertible Notes converted on such Conversion
Date pursuant to Section 10.11 of the Indenture; provided that such obligation
shall be determined excluding any Shares (and cash in lieu of fractional Shares,
if any) that Party B is obligated to deliver to holder(s) of the Convertible
Notes as a result of any adjustments to the “Conversion Rate” pursuant to
Sections 10.04(b) or 10.05(i) of the Indenture and assuming that Party B did not
make the election set forth in Section 10.12 of the Indenture in respect of a
“Public Acquirer Change of Control” thereunder; provided further that if the
Volume Weighted Average Price (as defined in the Indenture) is not available on
the Bloomberg page, the Calculation Agent shall determine Volume Weighted
Average Price for purposes of calculating the Delivery Obligation in a
commercially reasonable manner based on a volume weighted average price
methodology.
    
   
    
  To the extent Party A is required to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Option means that Party A is obligated to
deliver Shares hereunder.

Section 9.11 of the Equity Definitions shall be amended by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Party
B is the issuer of the Shares.
    
   
   Notice of Delivery Obligation:
  No later than 5:00 PM New York City time on the Scheduled Trading Day
immediately following the last day of the relevant Conversion Period), Party B
shall give Party A notice of the final number of Shares (and cash in lieu of
fractional Shares, if any) comprising the relevant Delivery Obligation; provided
that, with respect to any Exercise Date occurring during the Final Conversion
Period, Party B may provide Party A with a single notice of the aggregate number
of Shares (and cash in lieu of fractional Shares, if any) comprising the
Delivery Obligations for all Exercise Dates occurring during such period no
later than 5:00 PM New York City time on the Scheduled Trading Day immediately
preceding the Maturity Date.
    
   
   Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the related Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the Scheduled Trading Day immediately following the date on which Party B
gives notice to Party A of such Settlement Date.
    
   
Share Adjustments:
   

Global Deal ID: 3000787

5



--------------------------------------------------------------------------------



 



     
   Method of Adjustment:
  Convertible Adjustment
    
   
   Convertible Adjustment:
  The Calculation Agent will adjust the Strike Price, the Number of Options, the
Option Entitlement, the Delivery Obligation, the nature of the Shares and/or any
other variable relevant to the exercise, valuation or settlement of the
Transaction, as appropriate, to reflect any Conversion Change to the extent an
analogous adjustment is made under the Indenture; provided that the Calculation
Agent shall not be required to make such adjustment until Party A has received
from Party B a notice of such Conversion Change; provided further that the
Calculation Agent, shall, promptly after receiving such notice, notify Party A
and Party B of such adjustments.
    
   
    
  “Conversion Change” means any adjustment by Party B to the “Conversion Price”
(as defined in the Indenture), the “Conversion Rate” and/or the nature of the
Shares under the Convertible Notes pursuant to the terms of the Indenture, other
than an increase in the “Conversion Rate” pursuant to Sections 10.04(b) or
10.05(i) of the Indenture or a change to the Delivery Obligation as the result
of Party B’s election under Section 10.12 of the Indenture in respect of a
“Public Acquirer Change of Control.” Party B agrees that it will notify Party A
prior to the effectiveness of any Conversion Change and, to the extent such
Conversion Change requires an exercise of discretion by Party B under the terms
of the Indenture, it shall consult with the Calculation Agent in order to
achieve a commercially reasonable adjustment, determination or calculation. For
the avoidance of doubt, Party B’s obligation to consult with Party A described
in the preceding sentence shall not be a condition to Party B’s making of any
Conversion Change pursuant to the Indenture.
    
   
Extraordinary Events:
   
    
   
   Merger Event:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06 of the
Indenture.
    
   
   Consequences of Merger Events:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment made pursuant to the
Indenture to any one or more of the nature of the Shares, Strike Price, Number
of Options, the Option Entitlement, the Delivery Obligation and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional shares as set
forth in Sections 10.04(b) or 10.05(i) of the Indenture and assuming that Party
B did not make the election set forth in Section 10.12 of the Indenture in
respect of a “Public Acquirer Change of Control” thereunder; provided further
that if, with respect to a Merger Event, the consideration for the Shares
includes (or, at the option of a holder of Shares, may include) shares of an
entity or person not organized under the laws of the United States, any State
thereof or the District of Columbia,” Cancellation and Payment shall apply.

Global Deal ID: 3000787

6



--------------------------------------------------------------------------------



 



     
   Composition of Combined Consideration:
  Not Applicable
    
   
   Notice of Merger Consideration and Consequences:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Party B shall reasonably
promptly (but in any event prior to such Merger Date) notify the Calculation
Agent of (i) the weighted average of the types and amounts of consideration
received by the holders of Shares entitled to receive cash, securities or other
property or assets with respect to or in exchange for such Shares in any Merger
Event who affirmatively make such an election and (ii) the adjustment made under
the Indenture in respect of such Merger Event.
    
   
   Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination). For the avoidance
of doubt, the occurrence of any event that is a Merger Event and would also
constitute a Delisting shall have the consequences specified for the relevant
Merger Event.
    
   
   Delisting:
  The definition of “Delisting” in Section 12.6(a)(iii) of the Equity
Definitions shall be deleted in its entirety and replaced with the following:
“Delisting” means that the Exchange announces that pursuant to the rules of such
Exchange, the Shares cease (or will, subject to no further conditions, cease) to
be listed, traded or publicly quoted on the Exchange for any reason (other than
a Merger Event) and are not immediately re-listed, re-traded or re-quoted on the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market, the NASDAQ Global Market (or each of their respective successors) or any
other market agreed to in writing by the parties; if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.”
    
   
   Additional Termination Event:
  The occurrence of any of (i) a Repayment Event or (ii) an “Event of Default”
with respect to Party B under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture, which results in principal and interest related
to the Convertible Notes being declared immediately due and payable pursuant to
the terms of the Indenture shall be an Additional Termination Event with respect
to which (1) the Transaction is the sole Affected Transaction and (2) Party B is
the sole Affected Party; provided that in the case of a Repayment Event the
Transaction shall be subject to termination only in respect of the number of
Convertible Notes that cease to be outstanding in connection with or as a result
of such Repayment Event.
    
   
    
  For the avoidance of doubt, unless the parties agree otherwise in writing,
each Amendment Event, if any, shall be disregarded for the purposes of
determining the obligations of the parties hereunder, including the obligations
of Party A to deliver Shares.

Global Deal ID: 3000787

7



--------------------------------------------------------------------------------



 



     
    
  “Amendment Event” means that Party B amends, modifies, supplements or obtains
a waiver with respect to (i) any term of the Indenture or the Convertible Notes
governing the principal amount, coupon, maturity, repurchase obligation of Party
B or redemption right of Party B, or any term relating to conversion of the
Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or (ii) any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the written consent of Party A.
    
   
    
  “Repayment Event” means that (A) any Convertible Notes are repurchased
(whether in connection with or as a result of a change of control, howsoever
defined, or for any other reason) by Party B or any of its subsidiaries, (B) any
Convertible Notes are delivered to Party B in exchange for delivery of any
property or assets of Party B or any of its subsidiaries (howsoever described),
(C) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (whether following acceleration of the
Convertible Notes or otherwise), or (D) any Convertible Notes are exchanged by
or for the benefit of the holders thereof for any other securities of Party B or
any of its affiliates (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction; provided that, in the
case of clause (B) and clause (D), conversions of the Convertible Notes pursuant
to the terms of the Indenture as in effect on the date hereof shall not be
Repayment Events.
    
   
    
  If, upon the occurrence of a “Public Acquirer Change of Control” under the
Indenture occurs, Party B makes an election provided in Section 10.12 of the
Indenture, an Additional Termination Event shall occur in respect of which
(1) Party B shall be the sole Affected Party and (2) the Transaction shall be
the sole Affected Transaction.
    
   
Additional Disruption Events:
   
    
   
   Change in Law:
  Applicable
    
   
   Failure to Deliver:
  Not Applicable
    
   
   Insolvency Filing:
  Applicable
    
   
   Hedging Disruption:
  Applicable
    
   
   Increased Cost of Hedging:
  Not Applicable
    
   
   Loss of Stock Borrow:
  Not Applicable
    
   
   Increased Cost of Stock Borrow:
  Not Applicable
    
   
   Hedging Party:
  Party A shall be the Hedging Party for all Additional Disruption Events.
    
   
   Determining Party:
  Party A shall be the Determining Party for all Additional Disruption Events.
    
   
Acknowledgments:
   

Global Deal ID: 3000787

8



--------------------------------------------------------------------------------



 



     
   Non-Reliance:
  Applicable
    
   
   Agreements and Acknowledgments
   Regarding Hedging Activities:
  Applicable; provided, however, that Agreements and Acknowledgements Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.
    
   
   Additional Acknowledgments:
  Applicable
    
   
Additional Representations,
Warranties and Agreements:
  In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:
    
   
    
  (a) (i) It is not entering into the Transaction on behalf of or for the
account of any other person or entity, and will not transfer or assign its
rights or obligations under the Transaction or any portion of such obligations
to any other person or entity except in compliance with applicable laws and the
terms of the Transaction; (ii) it is authorized to enter into the Transaction
and, after due inquiry, such action does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party; (iii) it has consulted with its advisors and has reached its own
conclusions about the Transaction, and any legal, regulatory, tax, accounting,
economic or other consequences arising from the Transaction; and (iv) it has
concluded that the Transaction is suitable in light of its own investment
objectives, financial capabilities and expertise.
    
   
    
  (b) Neither Party A nor any of its affiliates is acting as agent (other than
LBI as dual agent if specified above) or advisor for Party B in connection with
the Transaction.
    
   
    
  (c) As of the Trade Date, all reports and other documents (i) required to be
filed by Party B under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since November 1, 2006 have been filed and (ii) filed by Party B
with the Securities and Exchange Commission pursuant to the Exchange Act since
November 1, 2006, when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), taken together with the preliminary offering
memorandum and pricing term sheet relating to the Convertible Notes
(collectively, the “Offering Memorandum”), do not contain any untrue statement
of a material fact or any omission of a material fact necessary to make the
statements therein, in the light of the circumstances in which they were made
(including the date on which they were made), not misleading.
    
   
    
  (d) As of the Trade Date, it has not entered into any obligation that would
contractually limit it from effecting settlement under the Transaction.
    
   
    
  (e) As of the Trade Date, it is not in possession of any material non-public
information concerning the business or operations of Party B or the Shares.
“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold Shares.

Global Deal ID: 3000787

9



--------------------------------------------------------------------------------



 



     
    
  (f) The Transaction has been approved by its board of directors.
    
   
    
  (g) It is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to raise, depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act (it being understood that Party B makes no
representation pursuant to this clause with respect to any action or inaction of
Party A, LBI, any Initial Purchaser or any of their respective affiliates).
    
   
    
  (h) It is not as of the Trade Date, and, after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
    
   
    
  (i) It is not on the Trade Date engaged in a distribution, as such term is
used in Regulation M under the Securities Exchange Act of 1934, as amended, of
any securities of Party B, other than a distribution meeting the requirements of
the exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M.
Party B shall not, until the fifth Exchange Business Day immediately following
the Trade Date, engage in any such distribution (it being understood that Party
B makes no representation pursuant to this clause with respect to any action or
inaction of Party A, LBI, any Initial Purchaser or any of their respective
affiliates).
    
   
    
  (j) As of the Trade Date, it is an “accredited investor” as defined in
Regulation D as promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
    
   
    
  (k) On each of the Trade Date and the Premium Payment Date, it is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and it would be able to purchase the Shares hereunder in compliance with the
laws of the jurisdiction of its incorporation.
    
   
    
  Each party agrees with and represents to the other that it is an “eligible
contract participant” as the term is defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
    
   
    
  Each party acknowledges to the other that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof.
    
   
    
  Prior to the Effective Date, (x) Party B shall deliver to Party A an executed
U.S. Internal Revenue Service Form W-9 (or successor thereto) (the “Party B Tax
Form”) that eliminates U.S. federal backup withholding tax on payments to Party
B and (y) Party A shall deliver to Party B an executed U.S. Internal Revenue
Services Form W-8BEN, W-8ECI or W-9 (as appropriate) (or successor thereto) (the
“Party A Tax Form”) that eliminates U.S. federal backup withholding tax on
payments to Party A. Party B shall deliver a new Party B Tax Form to Party A
promptly upon learning that any such form previously provided by Party B to
Party A has become obsolete

Global Deal ID: 3000787

10



--------------------------------------------------------------------------------



 



     
    
  or incorrect. Party A shall deliver a new Party A Tax Form to Party B promptly
upon learning that any such form previously provided by Party A to Party B has
become obsolete or incorrect.
    
   
Other Provisions:
   
    
   
   Calculation Agent:
  LBI; provided that whenever any act or the exercise of any judgment by the
Calculation Agent requires the Calculation Agent to make any calculations, the
Calculation Agent will provide Party B with reasonable detail concerning its
calculations (including any assumptions used in making such calculations).
    
   
   Notices:
  (a) Address for notices or communications to Party A:
    
   
    
  Lehman Brothers Inc., acting as Agent
    
  Lehman Brothers OTC Derivatives Inc., acting as Principal
    
  Andrew Yare — Transaction Management Group
    
  Facsimile: 646-885-9546 (United States of America)
    
  Telephone: 212-526-9986
    
  E-mail: To be provided by Party A
    
   
    
  (b) Address for notices or communications to Party B:
    
   
    
  VeriFone Holdings, Inc.
    
  2099 Gateway Place, Suite 600
    
  San Jose, CA 95110
    
  Attention: Barry Zwarenstein, Executive Vice President and Chief
    
  Financial Officer
    
  Telephone: 408-232-7888
    
  Facsimile: 408- 232-7889
    
  Email: Barry_Zwarenstein@VERIFONE.com
    
   
   Account Details:
  (a) Account for payments to Party A:
    
   
    
  To be provided by Party A
    
   
    
  Party A account for deliveries of Shares: To be provided by Party A
    
   
    
  (b) Account for payments to Party B:
    
   
    
  To be provided by Party B.
    
   
   Alternative Calculations and Payment on Early
   Termination and on Certain Extraordinary Events:
  If, in respect of the Transaction, an amount is payable by Party A to Party B,
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of a Nationalization, Insolvency or a Merger
Event, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Party B is the Defaulting
Party or a Termination Event in which Party B is the Affected Party, in each
case, that resulted from an event or events within Party B’s control) (a
“Payment Obligation”), Party B shall have the right, in

Global Deal ID: 3000787

11



--------------------------------------------------------------------------------



 



     
    
  its sole discretion, to require Party A to satisfy any such Payment Obligation
by the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Party A (confirmed in writing within three Currency
Business Days) no later than 5:00 p.m. New York City time on the Merger Date,
Announcement Date, Early Termination Date or date of cancellation or termination
for an Additional Disruption Event, as applicable (“Notice of Share
Termination”); provided that if Party B does not validly request Party A to
satisfy its Payment Obligation by the Share Termination Alternative, Party A
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Party B’s election to the
contrary. Upon Notice of Share Termination the following provisions shall apply:
    
   
   Share Termination Alternative:
  Applicable and means that Party A shall deliver to Party B the Share
Termination Delivery Property on the date when the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) and 6(e) of the Agreement, as applicable, or such later date as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), to properly effect such settlement in satisfaction of the Payment
Obligation.
    
   
   Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
    
   
   Share Termination Unit Price:
  The value to Party A of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by Party A in its good faith
discretion by commercially reasonable means.
    
   
   Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of Nationalization, Insolvency or
Merger Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means.
If a Share Termination Delivery Unit consists of property other than cash or New
Shares and if Party B provides irrevocable written notice to the Calculation
Agent on or prior to the Merger Date that it elects to have Party A deliver
cash, New Shares or a combination thereof (in such proportion as Party B
designates) in lieu of such other property, the Calculation Agent will replace
such property with cash, New Shares or a combination thereof as components of a
Share Termination Delivery Unit in such amounts, as determined by the
Calculation Agent in its good faith discretion

Global Deal ID: 3000787

12



--------------------------------------------------------------------------------



 



     
    
  by commercially reasonable means, as shall have a value equal to the value of
the property so replaced. If such Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
    
   
   Other Applicable Provisions:
  If the Transaction is to be Share Termination Settled, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 (each as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative set forth above
is applicable to the Transaction.
    
   
   Party B Payments in Shares:
  If, in respect of the Transaction, an amount is payable by Party B to Party A
as a result of a breach of this Agreement by Party B or pursuant to “Early
Unwind” below (a “Party B Payment Obligation”), Party B shall have the right, in
its sole discretion, to satisfy any such Party B Payment Obligation by delivery
to Party A of a number of Shares (the “Party B Payment Shares”), as calculated
by the Calculation Agent, equal to the Party B Payment Obligation divided by the
Share Delivery Value (as defined below), on the date when the Party B Payment
Obligation would otherwise be due or as soon thereafter as is practicable in the
reasonable determination of Party A, by giving irrevocable telephonic notice to
Party A (confirmed in writing within three Currency Business Days) no later than
4:00 p.m. New York City time on the applicable Early Termination Date or Early
Unwind Date. If a Nationalization, Insolvency or Merger Event has intervened,
the provisions set forth above with respect to Share Termination Delivery Units
deliverable by Party A shall apply, mutatis mutandis, to any Party B Payment
Shares. The provisions set forth below under “Registration” shall apply to Party
B Payment Shares as if they were Hedge Shares (as defined below) and without
regard to the first sentence thereof or judgment as to whether the Party B
Payment Shares require registration in order to be sold in the public market.
    
   
   Share Delivery Value:
  The value to Party A of one Share on the date the Shares are to be delivered
as Share Termination Delivery Property, as determined by Party A in good faith
by commercially reasonable means.
    
   
   Payments on Early Termination:
  Party A and Party B agree that for the Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.
Notwithstanding anything in the Agreement, in the Definitions or herein to the
contrary, Party B shall have no obligation to make any delivery or payment to
Party A (i) pursuant to Sections 12.7 or 12.9 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement, except as a result of a
breach by Party B of the Agreement or this Confirmation or pursuant to “Early
Unwind” below.

Global Deal ID: 3000787

13



--------------------------------------------------------------------------------



 



     
   Set-Off and Netting:
  Notwithstanding any provision of the Agreement (including without limitation
Section 6(f) thereof) and this Confirmation (including without limitation this
section or any other agreement between the parties to the contrary), (A) Party B
shall not net or set-off its obligations under the Transaction, if any, against
its rights against Party A under any other transaction or instrument and
(B) Party A shall not net or set-off its obligations under the Transaction, if
any, against its rights against Party B under any other transaction or
instrument.
    
   
   Bankruptcy Code Acknowledgments:
  The parties agree and acknowledge that (i) this Confirmation is of a type set
forth in Section 561(a)(1)–(5) of the Bankruptcy Code; (ii) Party A is a “master
netting agreement participant,” a “financial institution,” a “financial
participant,” a “forward contract merchant” and a “swap participant” as defined
in the Bankruptcy Code; (iii) the remedies provided herein are the remedies
referred to in Section 561(a), Sections 362(b)(6), (7), (17) and (27), and
Section 362(o) of the Bankruptcy Code; (iv) all transfers of cash, securities or
other property under or in connection with this Confirmation are “transfers”
made “by or to (or for the benefit of)” a “master netting agreement
participant,” a “financial institution,” a “financial participant,” a “forward
contract merchant” or a “swap participant” (each as defined in the Bankruptcy
Code) within the meaning of Sections 546(e), (f), (g) or (j) of the Bankruptcy
Code; and (v) all obligations under or in connection with this Confirmation
represent obligations in respect of “termination values,” “payment amounts” or
“other transfer obligations” within the meaning of Sections 362, 560 and 561 of
the Bankruptcy Code.
    
   
   Early Unwind:
  In the event the sale of Convertible Notes (or, in respect of the Greenshoe
Exercise, the Additional Convertible Notes) is not consummated with the initial
purchasers thereof for any reason by the close of business in New York on
June 22, 2007 (or, in respect of the Greenshoe Exercise, the third Clearance
System Business Day following the date of the Greenshoe Exercise (the
“Additional Closing Date”)) (or such later date as agreed upon by the parties)
(June 22, 2007 or such later date as agreed upon being or, in respect of the
Greenshoe Exercise, the Additional Closing Date, the “Early Unwind Date”), the
Transaction (or, in respect of the Greenshoe Exercise, the Additional Options)
shall automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction (or, in respect of the Greenshoe Exercise, the Additional
Options) and all of the respective rights and obligations of Party A and Party B
under the Transaction (or, in respect of the Greenshoe Exercise, the Additional
Options) shall be cancelled and terminated, (ii) any payments previously made
hereunder shall be returned to the person making such payment, including all
payments of premium (or, in respect of the Greenshoe Exercise, the additional
Premium) and (iii) Party B shall purchase from Party A on the Early Unwind Date
all Shares purchased by Party A or one or more of its affiliates and pay to
Party A, other than in cases involving a breach of the Purchase Agreement by any
of the initial purchasers, an amount in cash equal to the aggregate amount of
reasonable out-of-pocket costs and

Global Deal ID: 3000787

14



--------------------------------------------------------------------------------



 



     
    
  expenses actually incurred by Party A relating to the unwinding of Party A’s
hedging activities in respect of the Transaction (or, in respect of the
Greenshoe Exercise, the Additional Options) (including any loss or cost incurred
as a result of its terminating, liquidating, obtaining or reestablishing any
hedge or related trading position). Following such termination, cancellation and
payment, each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Party A and Party B represent and acknowledge to the other that upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.
    
   
   Right to Extend:
  Party A may extend, for as long as it is reasonably necessary any Settlement
Date or any other date of delivery by Party A, with respect to some or all of
the Options hereunder, if Party A determines, in its reasonable good faith
discretion, that such extension is reasonably necessary or advisable in light of
market or liquidity conditions in the cash market or stock loan market or to
enable Party A to effect purchases of Shares in connection with the related
settlement or delivery hereunder in a manner that would, if Party A were Party B
or an affiliated purchaser of Party B, be in compliance with applicable legal
and regulatory requirements.
    
   
   Repurchase Notices:
  Party B shall, on any day on which Party B effects any repurchase of Shares,
promptly give Party A a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Options Equity Percentage
as determined on such day is (i) greater than 7.5% and (ii) greater by 0.5% than
the Options Equity Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Options Equity Percentage as of the date hereof). The “Options Equity
Percentage” as of any day is the fraction (A) the numerator of which is the
Number of Shares and (B) the denominator of which is the number of Shares
outstanding on such day. In the event that Party B fails to provide Party A with
a Repurchase Notice in the manner specified in this section, then Party B agrees
to indemnify and hold harmless Party A, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Party A and each
such person being an “Indemnified Party”) from and against any and all actual
losses (including actual losses relating to Party A’s hedging activities as a
consequence of becoming a Section 16 “insider” under the Exchange Act, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any actual losses in connection therewith with respect to
the Transaction), claims, damages and liabilities (or actions in respect
thereof), joint or several, to which such Indemnified Party is subject to under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If any suit, action,
proceeding (including any governmental or regulatory investigation),

Global Deal ID: 3000787

15



--------------------------------------------------------------------------------



 



     
    
  claim or demand shall be brought or asserted against the Indemnified Person in
connection with the matters specified in the preceding sentence, such
Indemnified Person shall promptly notify Party B in writing, and Party B, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person (any consent in respect of which shall not be
unreasonably withheld or delayed by the Indemnified Person) to represent the
Indemnified Person and any others Party B may designate in such proceeding and
shall pay the reasonable out-of-pocket fees and expenses of such counsel related
to such proceeding. Party B shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Party B agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Party B shall contribute, to the maximum
extent permitted by law, to the amount paid or payable by the Indemnified Party
as a result of such loss, claim, damage or liability. In addition, Party B will
reimburse any Indemnified Party for all reasonable out-of-pocket expenses
(including reasonable counsel fees and expenses) as they are incurred and paid
(after notice that includes invoices detailing such reasonable out-of-pocket
expenses to Party B) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Party B. The indemnity and contribution agreements
contained in this paragraph shall remain operative and in full force and effect
regardless of the completion or termination of the Transaction and any
assignment of the Transaction made pursuant to this Confirmation or the
Agreement shall inure to the benefit of any permitted assignee of Party A that
is an affiliate of Party A.
    
   
   Transfer and Assignment:
  Neither party may transfer any of its rights or obligations under the
Transaction without the prior written consent of the non-transferring party;
provided that Party A may transfer or assign without any consent of Party B its
rights and obligations hereunder, in whole or in part, to any affiliate of Party
A, whose obligations hereunder are guaranteed by Lehman Brothers Holdings Inc.;
provided further that in connection with any assignment or transfer pursuant to
the first proviso above, the guarantee of any guarantor of the relevant
transferee’s obligations under the Transaction shall constitute a Credit Support
Document under the Agreement. If at any time at which the Equity Percentage
exceeds 8.0% (an “Excess Ownership Position”), if Party A, in its discretion, is
unable to effect a transfer or assignment to a third party within one Trading
Day or such other longer time period reasonably acceptable to Party A in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms reasonably acceptable to Party A such that
an Excess Ownership Position no longer exists, Party A

Global Deal ID: 3000787

16



--------------------------------------------------------------------------------



 



     
    
  may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Party A so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and “Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events” above as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Party B shall be the sole Affected Party with
respect to such partial termination and (iii) such portion of the Transaction
shall be the only Terminated Transaction. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Party A and any of its affiliates subject to aggregation
with Party A, for purposes of the “beneficial ownership” test under Section 13
of the Exchange Act, beneficially own (within the meaning of Section 13 of the
Exchange Act) on such day and (B) the denominator of which is the number of
Shares outstanding on such day. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Party A to purchase, sell,
receive or deliver any shares or other securities to or from Party B, Party A
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Party A’s obligations in
respect of this Transaction and any such designee may assume such obligations.
Party A shall be discharged of its obligations to Party B to the extent of any
such performance.
    
   
   Staggered Settlement:
  If the Staggered Settlement Equity Percentage as of any Exchange Business Day
during the relevant Conversion Period is greater than 4.5%, Party A may, by
notice to Party B prior to the related Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:
    
   
    
  (i) in such notice, Party A will specify to Party B the related Staggered
Settlement Dates (which shall be on or prior to such Nominal Settlement Date) or
delivery times and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates or
delivery times; and
    
   
    
  (ii) the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Party A would otherwise be required to deliver on such
Nominal Settlement Date.
    
   
    
  The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares “beneficially owned” (within the meaning of Section 13 of the
Exchange Act) on such day by Party A, any of its affiliates subject to
aggregation with Party A for the purposes of the “beneficial ownership” test
under Section 13 of

Global Deal ID: 3000787

17



--------------------------------------------------------------------------------



 



     
    
  the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Party A with respect to
“beneficial ownership” of any Shares, plus (ii) the Number of Shares and (B) the
denominator of which is the number of Shares outstanding on such day.
    
   
   Registration:
  Party A intends to conduct its hedging activities in connection with the
Transaction in a manner that it believes, based on its good faith, reasonable
judgment, will not require Party B to register under the Securities Act or any
state securities laws the public resale of Shares acquired by Party A for the
purpose of hedging its obligations pursuant to the Transaction. Nevertheless,
Party B hereby agrees that if, in the good faith reasonable judgment of Party A
based on advice of counsel, the Shares (“Hedge Shares”) acquired by Party A for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Party A without registration under the Securities
Act, Party B shall, at its election, either (i) in order to allow Party A to
sell the Hedge Shares in a registered offering, make available to Party A an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Party A, substantially in the
form of a registration agreement; provided, however, that if Party A, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this section shall apply at the election of Party B, (ii) in
order to allow Party A to sell the Hedge Shares in a private placement, enter
into and comply with a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Party A (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable judgment, to compensate Party
A for any discount from the closing public market price of the Shares on the
date that the Hedge Shares are sold in the private placement), or (iii) purchase
the Hedge Shares from Party A at the Volume Weighted Average Price on such
Trading Days, and in the amounts, requested by Party A.
    
   
   ISDA Master Agreement Elections:
  (i) “Credit Support Document” shall mean (x) in relation to Party B, not
applicable, and (y) in relation to Party A, the Guarantee of Lehman Brothers
Holdings Inc., a form of which is attached hereto as Annex A.
    
   
    
  (ii) “Credit Support Provider” shall mean (x) in relation to Party B, none,
and (y) in relation to Party A, Lehman Brothers Holdings Inc.
    
   
   Regulatory Provisions:
  (a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.
    
   
    
  (b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.

Global Deal ID: 3000787

18



--------------------------------------------------------------------------------



 



     
   Tax:
  Notwithstanding any other provision in this Confirmation, Party A hereby
confirms that no participant in this transaction shall be limited from
disclosing the U.S. tax treatment or U.S. tax structure of the transaction.
    
   
   Collateral:
  None.
    
   
   Amendment of 6(d)(ii).
  Section 6(d)(ii) of the Agreement is modified by deleting the words “on the
day” in the second line thereof and substituting therefore “on the day that is
three Local Business Days after the day”.
    
   
   Governing Law:
  The laws of the State of New York (without reference to choice of law
doctrine).
    
   
   Termination Currency:
  USD.
    
   
   Office:
  For the purposes of the Transaction, Party A is not a Multibranch Party, and
Party B is not a Multibranch Party.
    
   
   Waiver of Jury Trial:
  Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to the Transaction. Each party (i) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

Global Deal ID: 3000787

19



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.
Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

                  Yours sincerely,   Accepted and agreed to:    
    
                Lehman Brothers OTC Derivatives Inc.   VeriFone Holdings, Inc.  
 
    
               
By:
Name:
  /s/ Anatoly Kozlov
 
Anatoly Kozlov   By:
Name:   /s/ Barry Zwarenstein
 
Barry Zwarenstein    
Title:

  Authorized Signatory   Title:   Executive Vice President and Chief Financial
Officer    

Execution time will be furnished upon Party B’s written request.
Global Deal ID: 3000787

20



--------------------------------------------------------------------------------



 



ANNEX A
GUARANTEE OF LEHMAN BROTHERS HOLDINGS INC.
     LEHMAN BROTHERS OTC DERIVATIVES INC. (“Party A”) and VERIFONE HOLDINGS,
INC. (“Party B”) have entered into a Confirmation dated as of June 18, 2007 (the
“Confirmation”), pursuant to which Party A and Party B have entered into a
convertible bond hedge transaction (the “Transaction”), which Confirmation
supplements, forms part of, and will be read and construed as one with, the ISDA
Master Agreement referred to therein (collectively referred to as the
“Agreement”). This Guarantee is a Credit Support Document as contemplated in the
Agreement. For value received, and in consideration of the financial
accommodation accorded to Party A by Party B under the Agreement, LEHMAN
BROTHERS HOLDINGS INC., a corporation organized and existing under the laws of
the State of Delaware (“Guarantor”), hereby agrees to the following:
     (a) Guarantor hereby unconditionally guarantees to Party B the due and
punctual payment of all amounts payable by Party A under each Transaction when
and as Party A’s obligations thereunder shall become due and payable in
accordance with the terms of the Agreement. In case of the failure of Party A to
pay punctually any such amounts, Guarantor hereby agrees, upon written demand by
Party B, to pay or cause to be paid any such amounts punctually when and as the
same shall become due and payable.
     (b) Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection.
     (c) Guarantor hereby agrees that its obligations under this Guarantee shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Agreement against Party A (other than as a result of the unenforceability
thereof against Party B), the absence of any action to enforce Party A’s
obligations under the Agreement, any waiver or consent by Party B with respect
to any provisions thereof, the entry by Party A and Party B into any amendments
to the Agreement, additional Transactions under the Agreement or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (excluding the defense of payment or statute of
limitations, neither of which is waived) provided, however, that Guarantor shall
be entitled to exercise any right that Party A could have exercised under the
Agreement to cure any default in respect of its obligations under the Agreement
or to setoff, counterclaim or withhold payment in respect of any Event of
Default or Potential Event of Default in respect of Party B or any Affiliate,
but only to the extent such right is provided to Party A under the Agreement.
The Guarantor acknowledges that Party A and Party B may from time to time enter
into one or more Transactions pursuant to the Agreement and agrees that the
obligations of the Guarantor under this Guarantee will upon the execution of any
such Transaction by Party A and Party B extend to all such Transactions without
the taking of further action by the Guarantor.
     (d) This Guarantee shall remain in full force and effect until such time as
Party B shall receive written notice of termination. Termination of this
Guarantee shall not affect Guarantor’s liability hereunder as to obligations
incurred or arising out of Transactions entered into prior to the termination
hereof.
     (e) Guarantor further agrees that this Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time, payment, or any
part thereof, of any obligation or interest thereon is rescinded or must
otherwise be restored by Party B upon an Event of Default as set forth in
Section 5(a)(vii) of the Master Agreement affecting Party A or Guarantor.
     (f) Guarantor hereby waives (i) promptness, diligence, presentment, demand
of payment, protest, order and, except as set forth in paragraph (a) hereof,
notice of any kind in connection with the Agreement and this Guarantee, or
(ii) any requirement that Party B exhaust any right to take any action against
Party A or any other person prior to or contemporaneously with proceeding to
exercise any right against Guarantor under this Guarantee.
Global Deal ID: 3000787

21



--------------------------------------------------------------------------------



 



     This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York, without reference to choice of law doctrine. All
capitalized terms not defined in this Guarantee, but defined in the Agreement,
shall have the meanings assigned thereto in the Agreement.
     IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed in
its corporate name by its duly authorized officer as of the date of the
Agreement.

          LEHMAN BROTHERS HOLDINGS INC.    
    
       
BY:
   
 
   
NAME:
   
 
   
TITLE:
   
 
   
DATE:
   
 
   

Global Deal ID: 3000787

22